Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3.	For claims 4, 6, 8, 12, 15 and 18, the phrases “or”, “at least one of” and “one or more of” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Objections
4.	Claim 10 is objected to because of the following informalities:
Claim 10 recites, “…by the blockchain ledger sub-system…” This phrase lacks antecedent basis as there is no preceding “a blockchain ledger sub-system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 11-18 are directed towards a “system”. However, the components of the “system” (publisher node, subscriber node) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software (e.g. “node” refers to the software program that performs the claimed functions). Therefore, there exists at least one embodiment of claims 11-18 where the “system” is directed towards a computer program, per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 11 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claims 11-18 to be directed towards statutory subject matter.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication 2021/0136042; hereafter “Wang”), and further in view of Murao (U.S. Patent Application Publication 2020/0349569).
For claims 1 and 19, Wang teaches a method and non-transitory machine readable medium storing instructions executable by a processing resource (note paragraphs [0315] and [0346], software stored in storage medium), comprising: 
receiving, by a node, event data published by a publisher node (note paragraphs [0152] and [0230], peer DLN node receives transaction, i.e. event data, published by DLP node), wherein the event data is communicated to the publisher node (note paragraphs [0151] and [0211], SLN sends transaction containing SL information, i.e. event data, to the DLP node) by a blockchain-enabled reader (note paragraph [0320], SLN may be M2M device such as medical device, weather monitor, health monitor, thermostat, i.e. readers) using a machine-to-machine communication protocol (note paragraphs [0098] and [0317], SLN communicates with DLP using M2M service such as CoAP or MQTT), and wherein the event data is attested by the blockchain-enabled reader (note paragraph [0229] and Fig. 17, SL information in transaction is signed by SLN) using a decentralized identity provisioned to the blockchain-enabled reader from a blockchain network (note paragraphs [0176]-[0183], DLS account is provisioned to SLN);
verifying, by the node in the blockchain network, the decentralized identity of the blockchain-enabled reader (note paragraphs [0046] and [0231], DLN node verifies received transactions using the public key of the device that signed the transaction); and
submitting, by the node, the event data for storing in a distributed ledger upon successful verification of the decentralized identity of the blockchain-enabled reader (note paragraphs [0047]-[0049] and [0235], successfully verified transactions are submitted for consensus approval to store on the blockchain ledger).

Wang differs from the claimed invention in that they fail to explicitly teach:
receiving, by a subscriber node, event data published by a publisher node

Murao teaches:
receiving, by a subscriber node, event data published by a publisher node (note paragraphs [0065] and [0077]-[0079], subscriber node receives transaction data that was published by publisher node for submission to the distributed ledger)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the publisher/subscriber nodes for ledger transaction submissions of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; publisher node publishes transactions that are received by a subscribing node of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).


For claim 11, the combination of Wang and Murao teaches a system comprising:
a publisher node to publish event data (note paragraph [0065] of Murao, publisher node publishes transaction data) received from a blockchain- enabled reader (note paragraph [0320] of Wang, SLN may be M2M device such as medical device, weather monitor, health monitor, thermostat, i.e. readers) using a machine-to-machine communication protocol (note paragraphs [0098] and [0317] of Wang, SLN communicates with DLP using M2M service such as CoAP or MQTT), wherein the event data is attested by the blockchain-enabled reader using a decentralized identity (note paragraph [0229] and Fig. 17 of Wang, SL information in transaction is signed by SLN) using a decentralized identity provisioned to the blockchain-enabled reader from a blockchain network (note paragraphs [0176]-[0183] of Wang, DLS account is provisioned to SLN); and
a subscriber node (note paragraph [0024] of Murao, subscriber node) being one of a participating node in a blockchain network (note paragraph [0043] of Wang, DLN could be a full node), wherein the subscriber node:
	receives the event data published by the publisher node (note paragraph [0077] of Murao, subscriber node receives transaction data; paragraphs [0152] and [0230] of Wang, peer DLN node receives transaction, i.e. event data, published by DLP node);
	verifies the decentralized identity of the blockchain-enabled reader (note paragraphs [0046] and [0231] of Wang, DLN node verifies received transactions using the public key of the device that signed the transaction), wherein the decentralized identity is provisioned to the blockchain-enabled reader from the blockchain network (note paragraphs [0176]-[0183] of Wang, DLS account is provisioned to SLN); and
	submits the event data for storing in a distributed ledger upon successful verification of the decentralized identity of the blockchain- enabled reader (note paragraphs [0047]-[0049] and [0235] of Wang, successfully verified transactions are submitted for consensus approval to store on the blockchain ledger).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the publisher/subscriber nodes for ledger transaction submissions of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; publisher node publishes transactions that are received by a subscribing node of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).


For claims 2 and 13, the combination of Wang and Murao teaches claims 1 and 11, wherein the publisher node is a participating node of a plurality of participating nodes in the blockchain network (note paragraph [0132] of Wang, DLP may be a full DLN node).

For claims 3 and 14, the combination of Wang and Murao teaches claims 1 and 11, wherein the publisher node is a non- participating node in the blockchain network (note Fig. 1 and paragraphs [0027] and [0040]-[0041] of Murao, publisher node 102 is non-participating in distributed ledger 112).

It would have been obvious to one of orindary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the publisher/subscriber nodes for ledger transaction submissions of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; publisher node publishes transactions that are received by a subscribing node of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).


For claims 4 and 12, the combination of Wang and Murao teaches claims 1 and 11, wherein the machine-to-machine communication protocol comprises Open Platform Communications (OPC) standard, OPC Unified Architecture (UA) standard, Message Queuing Telemetry Transport (MQTT) protocol, Constrained Application Protocol (CoAP), or combinations thereof (note paragraphs [0098] and [0317] of Wang, SLN communicates with DLP using M2M service such as CoAP or MQTT).

For claim 5, the combination of Wang and Murao teaches claim 1, wherein the decentralized identity comprises:
a public key for allowing access to the event data stored on the distributed ledger to a requester (note paragraph [0176] of Wang, public key for DLS account);
a private key for allowing the blockchain-enabled reader to submit the attested event data for storing in the distributed ledger (note paragraph [0176] of Wang, private key for DLS account); and
an attribute corresponding to the blockchain-enabled reader (note paragraph [0176] of Wang, dlsAcountID).

For claims 6 and 15, the combination of Wang and Murao teaches claims 5 and 11, wherein the attribute comprises at least one of a class of the blockchain-enabled reader, an identification number of the blockchain-enabled reader (note paragraph [0176] of Wang, dlsAcountID), details of a custodian on of the blockchain-enabled reader, a name or identification of an organization in which the blockchain- enabled reader is deployed, a geographical location of the organization, a city of the organization, information about an infrastructure of the organization in which the blockchain-enabled reader is deployed, a floor of the building in which the blockchain-enabled reader is deployed, a zone or floor at which the blockchain-enabled reader is deployed, or location coordinates of the blockchain-enabled reader.

For claims 7, 16 and 20, the combination of Wang and Murao teaches claims 5, 15 and 19, wherein verifying the decentralized identity of the blockchain-enabled reader comprises validating a signature in the event data using the public key (note paragraphs [0046] and [0097] of Wang, verifying a transaction comprises using the public key to validate the signature made with the private key).

For claims 8 and 17, the combination of Wang and Murao teaches claims 1 and 11, further comprising generating processed event data by the subscriber node (note paragraphs [0047]-[0049] and [0235] of Wang, DLN generates a transaction set using validated transactions to submit for storage on the ledger, i.e. processed event data).

For claims 9 and 18, the combination of Wang and Murao teaches claims 8 and 17, further comprising:
authorizing the blockchain-enabled reader and the subscriber node based on identities of the blockchain-enabled reader, the subscriber node, and parameters contained in the processed event data (note paragraphs [0047]-[0049] and [0235], transaction of SL information signed by SLN is authorized by each peer DLN node sent by a DLN);
selecting a smart contract function based on the authorization corresponding to one or more of the blockchain-enabled reader, the subscriber node, or the parameters contained in the processed event data (note paragraphs [0067] and [0078] of Wang, contract account in the ledger based on contract account); and
verifying the processed event data by executing the selected smart contract function (note paragraph [0096] of Murao, transaction is verified based on execution of smart contract; paragraphs [0067] and [0078] of Wang, execution of contract).

It would have been obvious to one of orindary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the transaction verification with smart contract execution of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; transaction verification with smart contract execution of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it including the execution of a relevant smart contract (Murao).


For claims 10 and 18, the combination of Wang and Murao teaches claims 9 and 17, further comprising:
determining, by the blockchain ledger sub-system upon successful verification of the processed event data, whether consensus for storing the processed event data was reached among participating nodes in the blockchain network (note paragraphs [0047]-[0049] and [0235], peer DLN nodes perform consensus for storing transaction set of verified transaction); and
storing, by the blockchain ledger sub-system, one or both of the processed event data or a verifiable claim as a record or block in the distributed ledger upon successful consensus among the participating nodes, wherein the verifiable claim comprises the processed event data signed by the blockchain ledger sub-system using verifiable credentials (note paragraphs [0047]-[0049] and [0235], transaction is appended to the ledger upon consensus of transaction set submitted by winning DLN node).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chamarajnager et al. (U.S. Patent Application Publication 2020/0034454) teaches a gateway for relaying IoT sensor device data to a blockchain system (note Fig. 1-2 and paragraphs [0064]-[0071]).

Huang (U.S. Patent Application Publication 2020/0045019) teaches a node that acts as a proxy for an IoT device for all operations on the blockchain including a smart contract (note paragraphs [0048]-[0049]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438